DETAILED ACTION
	This action is in response to the initial filing and preliminary amendment filed on June 8, 2020.  Claim 15 was amended.  Claims 1-15 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
 	The Information Disclosure Statement filed on June 8, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.



Claim Objections
Claims 1, 5, 9, and 12 are objected to because of the following informalities:  the term “the basis” lacks antecedent basis in lines 6 and 4 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Independent claim 1 recites the limitations, "a storage unit for storing a user’s advertisement preference information and advertising information; a communication unit for receiving an e-mail from an advertiser server and transmitting advertising information to a user terminal; and a control unit for generating the advertising information on the basis of an image extracted by analyzing the e-mail and then storing the generated advertising information in the storage unit, and when the generated advertising information is determined to be suitable for the user’s advertisement preference information, transmitting the advertising information to the user terminal through the communication unit, wherein the advertisement preference information includes advertiser list information which the user has agreed to receive.”
Independent claim 9 recites the limitations, “receiving an e-mail from an advertiser server; generating advertising information on the basis of an image extracted by analyzing the e-mail and then storing the generated advertising information in a storage unit; comparing advertisement preference information which includes advertiser list information and which a user has agreed to receive with the 
Independent claim 1 recites the limitations, “a communication unit for receiving an e-mail from an advertiser server and transmitting advertising information to a user terminal; and a control unit for generating the advertising information on the basis of an image extracted by analyzing the e-mail and then storing the generated advertising information in the storage unit, and when the generated advertising information is determined to be suitable for the user’s advertisement preference information, transmitting the advertising information to the user terminal through the communication unit, wherein the advertisement preference information includes advertiser list information which the user has agreed to receive.” are directed to the abstract idea of certain methods of organizing human activity under advertising and marketing.  The claims are directed to displaying an advertisement based on analyzing advertisement information from an email and transmitting the advertisement to a user based on user preferences.  
Independent claim 9 recites the limitations, “generating advertising information on the basis of an image extracted by analyzing the e-mail and then storing the generated advertising information in a storage unit; comparing advertisement preference information which includes advertiser list information and which a user has agreed to receive with the advertising information; and when the advertising information is determined to be suitable for the advertisement preference information, transmitting the advertising information to the user terminal through a communication unit.” are directed to the abstract idea of certain methods of organizing human activity under advertising and marketing.  The claims are directed to displaying an advertisement based on analyzing advertisement information from an email and transmitting the advertisement to a user based on user preferences.  


•    Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•    Applying the judicial exception with, or by use of a particular machine.
•    Effecting a transformation or reduction of a particular article to a different state or thing
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The applicant has not shown or demonstrated any of the requirements described above under "integration into a practical application" under step 2A. Specifically, the applicant's limitations are not "integrated into a practical application" because they are adding words "apply it" with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps or acts performed in independents claims 1 and 9 are a mere instruction to apply the abstract idea and require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities known in the industry. According to applicant's specification paragraph 0042 discloses, “The advertising platform server 200 is connected to the advertiser server 100 and a user terminal through a network, and may allow advertising information suitable for a user to be displayed through the communication with an advertising platform agent installed in the user terminal. The advertising 
Dependent claims 2-8 and 10-15 are rejected as ineligible subject matter under 35 U.S.C, 101 based on a rationale similar to the claims from which they depend.  Dependent claims recite the individual elements as described above but do not amount to significantly more than the judicial exception.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry 









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 15 is a program stored in a medium claim dependent upon independent method claim 9.  Dependent claim 15 as currently written is improper because of its dependency on method claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. US Publication 20130054354 A1 in view of Raymond et al. US Publication 20120022929 A1.
Claim 1:
	As per claim 1, Kunz teaches an advertising platform server comprising:

a communication unit for receiving an e-mail from an advertiser server and transmitting advertising information to a user terminal (paragraphs 0005 and 0016 “In another embodiment, a computer-implemented method is provided that includes receiving an email addressed for a targeted device…The resulting created electronic advertisement(s) may be presented via the targeted device.”);




and a control unit for generating the advertising information on the basis of an image extracted by analyzing the e-mail (paragraph 0030 and 0036-0037 “In one embodiment, the email may be parsed as shown at block 302 to identify various parts of the email which can then be analyzed at block 304.  For example, the email may be parsed at block 302 to identify the header, header fields, email body, metadata, or other information obtainable from the email.  Alternatively, email may be analyzed in its entirety.” and “In the example of FIG. 3, another representative manner in which the email may be analyzed 304 to determine whether it is an advertisement is depicted. Particularly, whether an incoming email is deemed an advertisement email from which an advertisement will be created is inferred from content in the email. This is depicted at block 314 of FIG. 3. In this embodiment, any one or more factors may be processed by one or more algorithms 316 to inferentially determine whether an advertisement will be created from an incoming email. Box 314 illustrates numerous representative factors that may be considered in determining whether the incoming email is deemed an advertisement email from which an advertisement will be created. These factors are merely representative, and do not represent an exhaustive list. For example, information in an email such as product brand names, service names, product names, certain words in the subject line and/or body (e.g. "sale," credit card or other payment names, "order," etc.), images, price information, legal disclaimers typically associated with email advertising, etc.”); 






Kunz does not teach a storage unit for storing a user’s advertisement preference information and advertising information.  However, Raymond teaches an Electronic Coupon System and further teaches, “One embodiment of the present invention includes a system capable of automatically or periodically comparing and analyzing the customers' stored preferences with the posted coupons, and automatically or periodically sending a listing of coupons that match the customers' preference by email, text message, or by any commercially available communication mode.” (paragraph 0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kunz to include a storage unit for storing a user’s advertisement preference information and advertising information as taught by Raymond in order to maintain a record or track user’s preferences corresponding to topics or classifications associated with advertisements.   

Kunz does not teach and then storing the generated advertising information in the storage unit, and when the generated advertising information is determined to be suitable for the user’s advertisement preference information, transmitting the advertising information to the user terminal through the communication unit, wherein the advertisement preference information includes advertiser list information which the user has agreed to receive.  However, Raymond teaches an Electronic Coupon System and further teaches, “One embodiment of the present invention includes a system capable of automatically or periodically comparing and analyzing the customers' stored preferences with the posted coupons, and automatically or periodically sending a listing of coupons that match the customers' preference by email, text message, or by any commercially available communication mode.  Automatic comparison and matches are generated either upon registration of a new customer or upon posting of a new coupon that meets the preference criterion of the customer” (paragraph 0006) and “Customer 14 fills out an online profile of what type of coupons customer 14 is interested in to create a preference list of items based on location (such as area code, zip code, city, county, state, country, etc.) including but not limited to products, food cuisine, activities, amusements, entertainment, cultural events, sporting events, and other service venues. Web site 15 will match customer coupon preferences with posted coupons at a predetermined time, such as immediately, hourly, daily, weekly, monthly, etc. (Block 58) and send emails or text message to customer 14 listings of any coupon deals offered in those area's through web site 15 to customer 14 at a predetermined time, such as immediately, hourly, daily, weekly, monthly, etc., selected by customer 14 (Block 60).”  (paragraph 0019).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kunz to include and then storing the generated advertising information in the storage unit, and when the generated advertising information is determined to be suitable for the user’s advertisement preference information, transmitting the advertising information to the user terminal through the communication unit, wherein the advertisement preference information includes advertiser list information which the user has agreed to receive as taught by Raymond in order to provide valuable, relevant, and useful advertisements to users.  

Claims 9 and 15:	
	As per claims 9 and 15, Kunz teaches the method for delivering an advertisement and program stored in a medium comprising:
receiving an e-mail from an advertiser server (paragraphs 0016-0017 and 0019 “A source 100 of the advertisement ("ad") may be an individual, company, email marketing service provider, or any entity capable of communicating email or other electronic communication to addressable recipients. In the illustrated embodiment, the source 100 communicates one or more addressable electronic communications 102 to one or more recipient devices depicted in FIG. 1 as user devices 104A/104B. The addressable electronic communications 102 may include, for example, email, text or media messages, or any other type of electronic message that may be received by a user device 104A/104B.”);
generating advertising information on the basis of an image extracted by analyzing the e-mail and then storing the generated advertising information in a storage unit (paragraphs 0030 and 0036-0037 “In one embodiment, the email may be parsed as shown at block 302 to identify various parts of the email which can then be analyzed at block 304.  For example, the email may be parsed at block 302 to identify the header, header fields, email body, metadata, or other information obtainable from the email.  Alternatively, email may be analyzed in its entirety.” and “In the example of FIG. 3, another representative manner in which the email may be analyzed 304 to determine whether it is an advertisement is depicted. Particularly, whether an incoming email is deemed an advertisement email from which an advertisement will be created is inferred from content in the email. This is depicted at block 314 of FIG. 3. In this embodiment, any one or more factors may be processed by one or more algorithms 316 to inferentially determine whether an advertisement will be created from an incoming email. Box 314 illustrates numerous representative factors that may be considered in determining whether the incoming email is deemed an advertisement email from which an advertisement will be created. These factors are merely representative, and do not represent an exhaustive list. For example, information in an email such as product brand names, service names, product names, certain words in the subject line and/or body (e.g. "sale," credit card or other payment names, "order," etc.), images, price information, legal disclaimers typically associated with email advertising, etc.”);






Kunz does not teach comparing advertisement preference information which includes advertiser list information and which a user has agreed to receive with the advertising information.  However, Raymond teaches an Electronic Coupon System and further teaches, “One embodiment of the present invention includes a system capable of automatically or periodically comparing and analyzing the customers' stored preferences with the posted coupons, and automatically or periodically sending a listing of coupons that match the customers' preference by email, text message, or by any commercially available communication mode.  Automatic comparison and matches are generated either upon registration of a new customer or upon posting of a new coupon that meets the preference criterion of the customer” (paragraph 0006) and “Customer 14 fills out an online profile of what type of coupons customer 14 is interested in to create a preference list of items based on location (such as area code, zip code, city, county, state, country, etc.) including but not limited to products, food cuisine, activities, amusements, entertainment, cultural events, sporting events, and other service venues. Web site 15 will match customer coupon preferences with posted coupons at a predetermined time, such as immediately, hourly, daily, weekly, monthly, etc. (Block 58) and send emails or text message to customer 14 listings of any coupon deals offered in those area's through web site 15 to customer 14 at a predetermined time, such as immediately, hourly, daily, weekly, monthly, etc., selected by customer 14 (Block 60).”  (paragraph 0019).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kunz to include comparing advertisement preference information which includes advertiser list information and which a user has agreed to receive with the advertising information as taught by Raymond in order to find and provide valuable, relevant, and useful advertisements to users.  
 

Kunz does not teach and when the advertising information is determined to be suitable for the advertisement preference information, transmitting the advertising information to the user terminal through a communication unit.  However, Raymond teaches an Electronic Coupon System and further teaches, “One embodiment of the present invention includes a system capable of automatically or periodically comparing and analyzing the customers' stored preferences with the posted coupons, and automatically or periodically sending a listing of coupons that match the customers' preference by email, text message, or by any commercially available communication mode.  Automatic comparison and matches are generated either upon registration of a new customer or upon posting of a new coupon that meets the preference criterion of the customer” (paragraph 0006) and “Customer 14 fills out an online profile of what type of coupons customer 14 is interested in to create a preference list of items based on location (such as area code, zip code, city, county, state, country, etc.) including but not limited to products, food cuisine, activities, amusements, entertainment, cultural events, sporting events, and other service venues. Web site 15 will match customer coupon preferences with posted coupons at a predetermined time, such as immediately, hourly, daily, weekly, monthly, etc. (Block 58) and send emails or text message to customer 14 listings of any coupon deals offered in those area's through web site 15 to customer 14 at a predetermined time, such as immediately, hourly, daily, weekly, monthly, etc., selected by customer 14 (Block 60).”  (paragraph 0019).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kunz to include and when the advertising information is determined to be suitable for the advertisement preference information, transmitting the advertising information to the user terminal through a communication unit as taught by Raymond in order to provide valuable, relevant, and useful advertisements to users.  



Claims 2 and 10:
	As per claims 2 and 10, Kunz and Raymond teach the advertising platform server and method of claims 1 and 9 as described above and Kunz further teaches wherein the control unit determines whether the received e-mail is related to an advertisement and when the received e-mail is related to an advertisement, generates advertising information (paragraphs 0030-0031 and 0036).

Claim 3:
	As per claim 3, Kunz and Raymond teach the advertising platform server of claim 1 as described above and Raymond further teaches wherein the advertisement preference information further comprises an advertisement item which the user has agreed to receive, and the advertisement item includes any one of a product discount or an event (paragraphs 0006 and 0019).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kunz to include wherein the advertisement preference information further comprises an advertisement item which the user has agreed to receive, and the advertisement item includes any one of a product discount or an event as taught by Raymond in order to provide valuable, relevant, and useful information associated with the advertisements to users.  
 







Claims 5 and 12:
	As per claims 5 and 12, Kunz and Raymond teach the advertising platform server and method of claims 1 and 9 as described above and Raymond further teaches wherein the communication unit receives from the user terminal whether the user has selected advertising information, and the control unit updates the advertising preference information of the user on the basis of whether the user has selected advertising information and the advertising information selected by the user (paragraphs 0005 and 0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kunz to include wherein the communication unit receives from the user terminal whether the user has selected advertising information, and the control unit updates the advertising preference information of the user on the basis of whether the user has selected advertising information and the advertising information selected by the user as taught by Raymond in order to maintain a record of user activities to provide timely and useful advertisements.   

Claims 6 and 13:
	As per claims 6 and 13, Kunz and Raymond teach the advertising platform server and method of claims 5 and 12 as described above and Raymond further teaches wherein the advertisement preference information further comprises information on any one of advertisement items, discount rates, or advertisement articles, and the control unit updates the information on any one of advertisement items, discount rates, or advertisement articles (paragraphs 0019 and 0005-0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kunz to include wherein the advertisement preference information further comprises information on any one of advertisement items, discount rates, or advertisement articles, and the control unit updates the information on any one of advertisement items, discount rates, or advertisement articles as taught by Raymond in order to maintain a record of user activities to provide timely and useful advertisements.   
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz and Raymond as applied to claims 1 and 9 above, and further in view of Heitmueller et al. US Publication 20130211890 A1.
Claims 4 and 11:
	As per claims 4 and 11, Kunz and Raymond teach the advertising platform server and method of claims 1 and 9 as described above but do not teach wherein the advertising information comprises validity period information.  However, Heitmueller teaches an Electronic Coupon Issuance and Redemptions Apparatuses, Methods, and Systems and further teaches, “…In some implementations, the coupon may be text-messaged to the consumer, sent to the consumer's mobile device application, and/or mailed to the consumer's address in paper or in other physical forms (e.g., cards). In some implementations, a coupon may be displayed in a newspaper, magazine, website, video content, and/or the like. The coupon may include a Quick-Response (QR), barcode and/or like code encoding information about the coupon (e.g., merchant name, product type, offer details, expiry date, redeemable stores, conditions for redemption, and/or the like).” (paragraph 0022).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kunz to include wherein the advertising information comprises validity period information as taught by Heitmueller in order to provide advertisements that can be used and not expired.    






Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz and Raymond as applied to claims 6 and 13 above, and further in view of Jones US Publication 20170093778 A1.
Claims 7 and 14:
	As per claims 7 and 14, Kunz and Raymond teach the advertising platform server and method of claims 6 and 13 as described above but do not teach wherein the control unit compares the advertising information transmitted to the user terminal with the information on any one of the advertisement items, discount rates, or advertisement articles of the advertisement preference information, and when there is a match, causes the user terminal to further transmit advertisement indication information which is displayed to be distinguished from other advertising information.  However, Jones teaches an Email Deal Alerter Through Data Scraping and further teaches, “At step 206, once the relevant deal emails are determined, the service provider server 180 ranks or orders the deal emails to generate a list of the most relevant deals. In various embodiments, the ranking is based on user preferences, expiration dates, deal quality, user location, wish lists, or a combination thereof. For example, the deals with the most imminent expiration dates may be ranked ahead of deals with later expiration dates, the deals for products or services on a wish list may be ranked ahead deals not on the wish list, and/or the deals that may be used at physical locations closer to the user 102 may be ranked ahead of deals that may be used at physical locations that are farther away. In several embodiments, only the top three deals are determined.” (paragraph 0043) and “At step 208, the service provider server 180 generates a deal alert that contains a short message and one or more hyperlinks to the relevant deal emails. The deal alert may be in the form of a text message or a display on the user's homepage with a service provider that the user 102 sees when he or she logs into the homepage. For example, the deal alert may contain a message such as "Here are your deals!" and a hyperlink to each deal email that the server 180 determined to be relevant (e.g., for three deal emails, three hyperlinks). The hyperlinks may be ranked according to relevancy, with the most relevant deal email's hyperlink at the top, or in the most prominent position. In some embodiments, the top three hyperlinks are highlighted or are larger than the other hyperlinks to draw user 102's attention.” (paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kunz to include wherein the control unit compares the advertising information transmitted to the user terminal with the information on any one of the advertisement items, discount rates, or advertisement articles of the advertisement preference information, and when there is a match, causes the user terminal to further transmit advertisement indication information which is displayed to be distinguished from other advertising information as taught by Raymond in order to highlight or differentiate relevant and useful advertisements from a plurality of different advertisements.  

Claim 8:  
	As per claim 8, Kunz and Raymond teach the advertising platform server of claim 6 as described above but do not teach wherein the control unit compares the advertising information transmitted to the user terminal with the information on any one of the advertisement items, discount rates, or advertisement articles of the advertisement preference information, and when there is a match, causes the user terminal to further transmit advertisement display ranking information which is displayed before other advertising information.  However, Jones teaches an Email Deal Alerter Through Data Scraping and further teaches, “At step 206, once the relevant deal emails are determined, the service provider server 180 ranks or orders the deal emails to generate a list of the most relevant deals. In various embodiments, the ranking is based on user preferences, expiration dates, deal quality, user location, wish lists, or a combination thereof. For example, the deals with the most imminent expiration dates may be ranked ahead of deals with later expiration dates, the deals for products or services on a wish list may be ranked ahead deals not on the wish list, and/or the deals that may be used at physical locations closer to the user 102 may be ranked ahead of deals that may be used at physical locations that are farther away. In several embodiments, only the top three deals are determined.” (paragraph 0043) and “At step 208, the service provider server 180 generates a deal alert that contains a short message and one or more hyperlinks to the relevant deal emails. The deal alert may be in the form of a text message or a display on the user's homepage with a service provider that the user 102 sees when he or she logs into the homepage. For example, the deal alert may contain a message such as "Here are your deals!" and a hyperlink to each deal email that the server 180 determined to be relevant (e.g., for three deal emails, three hyperlinks). The hyperlinks may be ranked according to relevancy, with the most relevant deal email's hyperlink at the top, or in the most prominent position. In some embodiments, the top three hyperlinks are highlighted or are larger than the other hyperlinks to draw user 102's attention.” (paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kunz to include wherein the control unit compares the advertising information transmitted to the user terminal with the information on any one of the advertisement items, discount rates, or advertisement articles of the advertisement preference information, and when there is a match, causes the user terminal to further transmit advertisement display ranking information which is displayed before other advertising information as taught by Jones in order to display and sort advertisements based on a parameter (e.g., preference, location, etc.) that is useful and relevant to the user.   




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. US Publication 20150100437 A1 Techniques for Organizing and Presenting Deal Content
Guo discloses techniques for organizing and presenting deals/commercial offers received by users in emails are provided. Emails directed to a user that contain commercial offers for the user are determined. The determined emails are stored in a deal folder for the user. A deal newsletter is generated that at least summarizes commercial offers contained in at least a portion of the emails stored in the deal folder. The deal folder may be displayed to show the user the received deal emails. Furthermore, the deal newsletter may be displayed to the user to summarize the received deals for the user.
Janakiraman et al. US Publication 20150372955 A1 Sorting Electronic Mail
Janakiraman discloses emails received and parsed for a set of dates. A set of words surrounding the set of dates are identified and contextual information is correlated with the set of dates based on the set of words. It is then determined whether the dates are promotional expiration dates based on the contextual information. The emails that have promotional dates are placed in a list having a chronological order that is based on the promotional expiration dates. The current calendar date is checked and emails are excluded from the list in response to the current calendar date being chronologically after the promotional expiration date. The list is then displayed based on the exclusion of the email.


Mao US Publication 20130085845 A1 Facilitating Deal Comparison and Advertising in Association with Emails
Mao discloses techniques provided which improve deal and advertisement targeting of users, and which may include facilitating user comparison of deals. Methods and systems may detect if an email contains deal information related to one or more deals. If an email contains deal information, the deal information may be extracted. When the email is opened by the user, a link may be displayed on top of (e.g., overlaid on) the email. The link may be configured such that clicking on the link transmits a search query comprising the extracted deal information to a deal service. The deal service may retrieve one or more additional deals which may be similar or related to the one or more deals received in the email. The additional deals may be selected by the deal service based at least in part on the extracted deal information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682